Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 11/18/2021. 

Allowance
Claims 1, 4-5, 7-9 and 12-13 are allowable.

Reason for Allowance
Independent claims 1 and 8-9 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
 a first vehicle of the decentralized system recognizing an occurrence of a second vehicle crashing into a side of the first vehicle based on output of a vibration sensor of the first vehicle responsive to the recognition: recording data regarding the recognized crash by the first vehicle in the decentralized system; and prompting a third vehicle that is part of e decentralized system, that has not detected the occurrence of the crash to use a camera of the third vehicle to capture an image of the  side of the first vehicle into which the second vehicle has been detected, by the first vehicle, to have crashed; responsive to the prompting, capturing by the third vehicle, using the camera of the third vehicle, the image of the side of the first vehicle, wherein the prompting and the capturing occur without the third vehicle being informed of the recognition of the crash; recording the image by the third vehicle in the decentralized system; and the decentralized system confirming or disconfirming whether the second vehicle crashed into the first vehicle based on the recorded image.



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/               Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/1/2021